Exhibit 10.1

 

September 1, 2004

 

 

Edward R. Daihl

15670 Canterbury Chase

Alpharetta, GA  30004

 

Dear Edward:

 

We are pleased to offer you the position of Group Vice President, Revenue
Management, reporting to Joe Cowan, Chief Executive Officer.

 

In this position, your salary, on an annual basis, will be $200,000.00 and will
be payable in accordance with Company policy. You are also eligible to begin
participation in Manugistics’ FY 05 Incentive Plan Program, which commenced
March 1, 2004.  This Program offers you the opportunity to receive up to 60% of
your base salary, prorated based upon your date of hire.  Manugistics’ fiscal
year is March 1 – February 28.  The terms and conditions of this Plan will be
presented to you by Joe Cowan upon joining the Company. This position has
regular performance reviews; your first performance review is scheduled for
March 1, 2005 and will be prorated accordingly. This position is exempt, at-will
and may be terminated at any time.

 

We will also recommend to the Compensation Committee of the Board of Directors
that you be granted an option to purchase 100,000 shares of common stock of the
Company vesting over five (5) years in equal quarterly installments under the
1998 Amended and Restated Stock Option Plan of Manugistics Group, Inc.  Our
stock plan administrator will provide you with written confirmation of stock
options awarded.

 

In the event that the Company has a change of control, which is defined as
fifty-one percent (51%) of the Company’s voting stock having a change in
ownership:  (a) if your responsibilities are not affected, fifty percent (50%)
of your outstanding options set out above shall immediately vest; (b) if your
responsibilities are significantly diminished or you are actually or
constructively terminated, i.e., your responsibilities no longer consist of
those reasonably associated with the position of Group Vice President, Revenue
Management, one hundred percent (100%) of the outstanding options set out above
shall immediately vest.  The number of option shares vesting shall be determined
by multiplying the original number of option shares granted which are still
outstanding by the applicable percentage.  A change in ownership of “fifty-one
percent (51%) of the Company’s voting stock” shall mean a change in ownership as
a result of a single purchase or series of related purchases by a single
purchaser or a group of purchasers acting in concert by way of merger,
consolidation or otherwise.  The change of control rights granted herein are in
addition to other similar rights granted under the Plan.

 

--------------------------------------------------------------------------------


 

In brief (effective on your first day of employment) you will be eligible for
our comprehensive Manugistics benefits program, which includes:

 

•              Manugistics, Inc. 401(k) Retirement Savings Plan

•              Comprehensive Medical Care; Dental Care, Vision Care

•              Life Insurance; Accidental Death and Dismemberment Insurance;
Long-Term Disability

•              Vacation (The first and last years are earned on a pro-rated
schedule.)

•              Sick Leave

•              Company and Personal Holidays

 


ADDITIONAL INFORMATION ON THESE AND OTHER VALUABLE BENEFITS IS ENCLOSED FOR YOUR
REFERENCE.

 

As required by the Immigration Reform and Control Act of 1986, on your first day
of employment, you must provide Manugistics with documentation verifying your
eligibility to work in the United States. Acceptable forms of documentation are
described on the attached Employment Eligibility Verification form.

 

Dependent on the type of position you are being offered, you may be required to
obtain security clearance to work on specific projects.  Therefore, you consent
to completing the necessary background investigation in order to receive this
clearance.

 

If the company terminates your employment for its convenience, as compared to
cause, such as for gross misconduct or upon a criminal conviction, you will
receive your base salary in accordance with the Company’s regular payroll
practices, and benefits to extent you are eligible to receive such benefits
under the terms of those plans following termination of employment, for a 13
week period commencing on your termination date; provided that the foregoing
salary and benefits will cease immediately if you begin alternative employment
during this 13 week period.  Any period during which you are receiving these
payments and benefits is called your “Severance Period.”  You will not earn any
incentive compensation during this Severance Period. During your Severance
Period, any options which you hold will continue to vest in accordance with
their terms.

 

In order to receive the benefits described herein, you will be required to
execute a Termination Agreement which will include a non-compete agreement and a
full release of claims.

 

In the event of a dispute concerning the terms and conditions of employment, or
the termination of that employment, the parties agree to binding arbitration by
and under the rules of the American Arbitration Association, at Manugistics’
expense (other than your personal attorney who you will hire at your expense).

 

Please signify your acceptance by signing this letter, completing the enclosed
paperwork and returning these documents to Human Resources. By doing so, you
agree, among other things, to comply with the non-competition, secrecy, and
other provisions of the Company’s Conditions of

 

2

--------------------------------------------------------------------------------


 

Employment.  This offer of employment expires 7 days from the date of this
letter. In keeping with Manugistics policy, all offers are contingent upon
successful completion of employment references.

 

We look forward to your joining Manugistics on a date to be determined and are
confident that the association will be mutually rewarding. There will be a new
employee orientation conducted that will review our processes, procedures and
standards.

 

Sincerely,

 

Manugistics, Inc.

 

 

/s/ Robin Hoesch

 

Robin Hoesch

Vice President

Human Resources

 

 

Accepted by:

 

 

 

 

 

/s/ Edward R. Daihl

 

09/01/2004

 

Edward R. Daihl

Date

 

 

cc: Joe Cowan

 

 

Enclosures

 

3

--------------------------------------------------------------------------------